Citation Nr: 0021899	
Decision Date: 08/17/00    Archive Date: 08/23/00

DOCKET NO. 96-27 652A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon



THE ISSUE

Entitlement to a total disability rating based on individual 
unemployability due to service-connected disabilities (TDIU) 
prior to February 11, 1986.  


REPRESENTATION

Appellant represented by:  Keith D. Snyder, Attorney-at-Law


INTRODUCTION

The veteran had active service from August 1942 to September 
1945.  He was a prisoner of war (POW) of the German 
government from February 1943 to April 1945.

This case comes before the Board of Veterans' Appeals (Board) 
from an adverse decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Portland, Oregon, dated 
in May 1996.  That decision determined that there was no 
clear and unmistakable error (CUE) in an October 1981 rating 
decision that granted service connection for PTSD and 
assigned a 30 percent rating effective in January 1981.

In a decision dated August 19, 1998, the Board found that 
there was no CUE in an October 1981 rating decision that 
granted service connection for PTSD and assigned a 30 percent 
rating effective in January 1981.  The veteran appealed this 
decision to the United States Court of Appeals for Veterans 
Claims (Court).  In a December 1999 Order, the Court vacated 
the Board's decision to the extent that it failed to address 
the issue of a claim of entitlement to a TDIU.  

The joint motion for remand indicates that the veteran was 
not pursuing the claim of CUE and it was understood that this 
constituted abandonment of the claim.  See Ford v. Gober, 10 
Vet. App. 531, 535-536 (1997).  The appeal as to the 
remaining issue, CUE in an October 1981 rating decision that 
granted service connection for PTSD and assigned a 30 percent 
rating effective in January 1981, was dismissed in the 
Court's Order of December 1999.  See Chisem v. Gober, 10 Vet. 
App. 526, 527-528 (1997); Allin v. Brown, 10 Vet. App. 55, 57 
(1997); Browder v. Brown, 5 Vet. App. 268, 270 (1993) 
("[Q]uestions settled on a former appeal of the same case are 
no longer open for review.... 'the principle law of the case' 
has been applied to the application of the law in decisions 
of Federal courts in cases remanded to administrative 
agencies.").    

In written arguments dated in July 2000, the veteran's 
attorney included contentions regarding CUE in prior rating 
decisions in conjunction with the grant of service 
connection.  In light of the December 1999 Order of the Court 
that dismissed the issue of CUE in an October 1981 rating 
decision that granted service connection for PTSD and 
assigned a 30 percent rating effective in January 1981, the 
Board may not address those contentions at this time.  Id.  
Those arguments are referred to the RO for consideration and 
any appropriate action.  

In his July 2000 written arguments, the veteran's attorney 
also referred to a June 1976 private medical statement which 
indicated that the veteran had peptic ulcer disease that was 
a manifestation of his anxiety tension state.  The attorney 
requested consideration of this matter.  The Board notes that 
a March 1994 decision of the Board addressed the issue of 
service connection for a chronic gastrointestinal disorder, 
diagnosed as irritable bowel syndrome or dysentery, on both a 
direct and secondary basis.  In that decision, service 
connection was denied for ulcerative colitis, and service 
connection was granted for a gastrointestinal disorder 
characterized by chronic diarrhea, diagnosed as irritable 
bowel syndrome or dysentery.  Pursuant to the attorney's July 
2000 request, the matter of service connection for peptic 
ulcer disease is referred to the RO for any appropriate 
action.        


REMAND

The joint motion for remand indicates that the veteran 
responded in October 1995 with the submission of 2 TDIU 
forms, one for a 2-year period prior to 1986 and a second for 
the period from January 1, 1986 to the present, pursuant to 
the VA's September 1995 request for such forms.  In a March 
1996 rating decision, a TDIU was granted, effective from 
February 11, 1986.  It was pointed out in the joint motion 
that there has been no decision by the RO pertinent to the 
TDIU application form which the veteran completed for the 2-
year period prior to 1986.  Since this matter has not yet 
been addressed by the RO, the case must be remanded.  Bernard 
v. Brown, 4 Vet. App. 384 (1993).  

Accordingly, the case is REMANDED to the RO for action as 
follows:

1.  The veteran has the right to submit 
additional evidence and argument on the 
matter or matters the Board has remanded 
to the RO.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).  

2.  The RO should take formal action on 
the TDIU application form that the 
veteran submitted in October 1995 for the 
2-year period prior to 1986.  Following 
that rating action, the veteran, through 
his attorney, should be notified of the 
decision and provided all pertinent 
information regarding appellate rights.  
Thereafter, if an appeal is perfected, 
the case should be returned to the Board.     

By this remand, the Board intimates no opinion as to any 
final outcome warranted.  The veteran need take no action 
until otherwise notified.  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1999) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been 
remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.



		
	Mark D. Hindin
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (1999).

